DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 8/4/2021 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mathematical algorithm to model ring related parameters based on engine parameters. This judicial exception is not integrated into a practical application because all that is recited is a mathematical algorithm performed by a general-purpose computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the receipt of the necessary inputs and the computer components and corresponding programming would be needed to implement the mathematical algorithm using the general-purpose computer.  The generation of image data amounts to merely a necessary step to allow for the results of the algorithm to be displayed on a general-purpose computer display, which does not amount to significantly more than the recitation of the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selmani et al., Simulation of the cylinder bore distortion and effect on the sealing capacity of the ringpack, Springer Nature, 3.7.2019 [hereinafter “Selmani”].
Regarding Claims 1 and 17, Selmani discloses a computer-implemented method [Abstract – “The ringpack capacity in the distorted bore cylinder was then analysed using ©Ricardo RINGPAK Solver.”] for estimating at least one ring-related parameter related to at least one piston ring during operation of an internal combustion engine [Title – “Simulation of the cylinder bore distortion and effect on the sealing capacity of the ringpack”], the internal combustion engine comprising a cylinder block defining a cylinder bore having a cross-sectional shape and a cross-sectional size in a direction substantially perpendicular to a longitudinal axis of the cylinder bore [See Figs. 3-8.], the computer-implemented method comprising:
Fig. 8]; and
determining, using a ring performance model at least one ring-related parameter related to at least one piston ring during operation of the internal combustion engine, the ring performance model being configured to determine the at least one ring-related parameter [Page 5 – “In the present work, the problem was extended to the effect of the bore distortion on the ring pack performance. In order to investigate the effect of the bore distortion on the sealing capacity of the ring pack, a set of simulations were performed on the test engine. The simulations were performed considering initially the straight bore (nominal diameter), subsequently was introduced each distortion order as it occurred separately, and at the end the nominal distorted bore. The presented results include the ring dynamics, inter ring gas pressures, ring/liner clearances and the total cumulated blow by for each case under exam.”Page 5 – “In the next figures are depicted the results for each distortion case, starting from Figs. 9, 10, 11, 12, 13 and 14. Then in Fig. 15 are depicted the values of the blow by gasses, expressed as percentage of the total cylinder mass at bottom dead center.”Page 8 – “Finally, in Fig. 15 are depicted the results for the distorted bore in real conditions, namely when all the distortion orders are included and combined together.”] based at least in part on:
a bore distortion signal indicative of the estimated bore distortion [Abstract – “the bore distortion of the cylinder was obtained and its orders calculated through Fourier series”];
a static data signal indicative of static parameters related to the internal combustion engine [Page 5 – “The simulations were performed considering initially the straight bore (nominal diameter)”]; and
a dynamic data signal indicative of dynamic parameters related to operation of the internal combustion engine [Page 5 – “The engine was a common four cylinder diesel engine, run at the speed of 2000 rpm and full load.”].

Regarding Claims 2 and 18, Selmani discloses that determining the estimated bore distortion comprises: determining the operational cross-sectional shape and the operational cross-sectional size of the cylinder bore for each of a plurality of crankshaft angles at least partially through at least one stroke of a piston to determine a plurality of operational cross-sectional shape segments and a plurality of operational cross-sectional size segments [Fig. 8].

Regarding Claims 3 and 19, Selmani discloses that determining the estimated bore distortion further comprises combining the plurality of operational cross-sectional Page 5 – “From Fig. 8 we can notice order 3 and in particular order 4 distortion, which are one or two orders of magnitude lower if compared to orders 0 or 1. At the end of the figure is depicted the real distorted bore, where all the orders are combined together.”].

Regarding Claims 4 and 20, Selmani discloses that determining the estimated bore distortion comprises: determining a plurality of estimated operational cross-sectional shapes and a plurality of estimated operational cross-sectional sizes of the cylinder bore at each of a plurality of crankshaft angles at least partially through at least one stroke of a piston during operation of the internal combustion engine [Fig. 8]; and
combining the plurality of estimated operational cross-sectional shapes and the plurality of estimated operational cross-sectional sizes to define a bore distortion surface for each of the plurality of crankshaft angles indicative of the estimated bore distortion at least partially through the at least one stroke [Page 5 – “From Fig. 8 we can notice order 3 and in particular order 4 distortion, which are one or two orders of magnitude lower if compared to orders 0 or 1. At the end of the figure is depicted the real distorted bore, where all the orders are combined together.”].

Regarding Claim 5, Selmani discloses that determining the at least one ring-related parameter comprises determining the at least one ring-related parameter based at least in part on at least some of the bore distortion surfaces [Page 8 – “Finally, in Fig. 15 are depicted the results for the distorted bore in real conditions, namely when all the distortion orders are included and combined together.”].

Regarding Claim 6, Selmani discloses that determining the estimated bore distortion comprises determining the operational cross-sectional shape and the operational cross-sectional size of the cylinder bore for each of a plurality of crankshaft angles through at least two strokes of a piston [Fig. 8 – top, mid, bottom].

Regarding Claim 7, Selmani discloses that the static parameters comprise at least one of dimensions of at least one component of the internal combustion engine, material-related properties of at least one component of the internal combustion engine, or lubricant-related properties [Page 5 – “The simulations were performed considering initially the straight bore (nominal diameter)”].

Regarding Claim 8, Selmani discloses that the dynamic parameters comprise at least one of operating conditions associated with operation of the internal combustion engine or at least one of pressure or temperature associated with operation of the internal combustion engine [Page 5 – “The engine was a common four cylinder diesel engine, run at the speed of 2000 rpm and full load.”].

Regarding Claim 9, Selmani discloses that determining the at least one ring-related parameter related to the at least one piston ring during operation of the internal combustion engine comprises determining at least one of ring friction, ring wear, Page 9 – “In Fig. 16 are provided the results of the calculations in terms of blow-by gasses lost in the crankcase, expressed as percentage of the total cylinder mass.”].

Regarding Claim 21, Selmani discloses causing presentation of the image data on a display [Fig. 8].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selmani et al., Simulation of the cylinder bore distortion and effect on the sealing capacity of the ringpack, Springer Nature, 3.7.2019 [hereinafter “Selmani”] and Kamat et al. (US 20180283309 A1)[hereinafter “Kamat”].
	Regarding Claim 11, Selmani discloses the recited subject matter (see the discussion of Claim 1, above), but fails to disclose determining an operational parameter of the internal combustion engine, or a second internal combustion engine, based at least in part on the at least one ring-related parameter; and controlling the internal combustion engine or the second internal combustion engine based at least in part on the operational parameter.
Paragraph [0002]].  It would have been obvious to control an engine based on estimated bore distortions in order to alleviate such negative effects.

Regarding Claim 12, Selmani discloses that determining the estimated bore distortion comprises: determining the operational cross-sectional shape and the operational cross-sectional size of the cylinder bore for each of a plurality of crankshaft angles at least partially through at least one stroke of a piston to determine a plurality of operational cross-sectional shape segments and a plurality of operational cross-sectional size segments [Fig. 8].

Regarding Claim 13, Selmani discloses that determining the estimated bore distortion further comprises combining the plurality of operational cross-sectional shape segments and the plurality of operational cross-sectional size segments to define a bore distortion surface indicative of the estimated bore distortion at least partially through the at least one stroke [Page 5 – “From Fig. 8 we can notice order 3 and in particular order 4 distortion, which are one or two orders of magnitude lower if compared to orders 0 or 1. At the end of the figure is depicted the real distorted bore, where all the orders are combined together.”].

Regarding Claim 14, Selmani discloses that determining the estimated bore distortion comprises: determining a plurality of estimated operational cross-sectional shapes and a plurality of estimated operational cross-sectional sizes of the cylinder bore Fig. 8]; and
combining the plurality of estimated operational cross-sectional shapes and the plurality of estimated operational cross-sectional sizes to define a bore distortion surface for each of the plurality of crankshaft angles indicative of the estimated bore distortion at least partially through the at least one stroke [Page 5 – “From Fig. 8 we can notice order 3 and in particular order 4 distortion, which are one or two orders of magnitude lower if compared to orders 0 or 1. At the end of the figure is depicted the real distorted bore, where all the orders are combined together.”].

Regarding Claim 15, Selmani discloses that determining the at least one ring-related parameter comprises determining the at least one ring-related parameter based at least in part on at least some of the bore distortion surfaces [Page 8 – “Finally, in Fig. 15 are depicted the results for the distorted bore in real conditions, namely when all the distortion orders are included and combined together.”].

Regarding Claim 16, Selmani discloses that determining the estimated bore distortion comprises determining the operational cross-sectional shape and the operational cross-sectional size of the cylinder bore for each of a plurality of crankshaft angles through at least two strokes of a piston [Fig. 8 – top, mid, bottom].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    721
    896
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    193
    893
    media_image2.png
    Greyscale


	The rejections of Claim 11 and its dependent claims under 35 USC 101 are hereby withdrawn.  Claims 1 and 17 and their dependent claims remain rejected under 35 USC 101.  To clarify the Examiner’s statements in the interview of 10/6/2021, the recitation of a particular and useful display of the results of a mathematical algorithm can amount to significantly more than the recitation of the abstract idea itself (see the 3-D bor distortion displays in instant Figs. 4 and 5).  However, merely displaying the results of a mathematical algorithm (as recited in Claims 1 and 17) does not amount to significantly more than the recitation of the abstract idea itself.

Applicant argues:

    PNG
    media_image3.png
    422
    902
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  See Fig. 8 of Selmani.

Applicant argues:

    PNG
    media_image4.png
    617
    902
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Applicant argues:

    PNG
    media_image5.png
    425
    899
    media_image5.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  See Fig. 8 of Selmani.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Delprete et al., Gas escape to crankcase: impact of system parameters on sealing behavior of a piston cylinder ring pack, IJEEE, 3.11.2019
	US 20180230935 A1 – CYLINDER BLOCK FOR INTERNAL COMBUSTION ENGINE
	US 20130218535 A1 – PROCESS FOR REDUCING LUBRICATION OIL CONSUMPTION FOR INTERNAL COMBUSTION ENGINES

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865